       Case 2:21-cv-00786-ACA Document 13 Filed 06/17/21 Page 1 of 11                    FILED
                                                                                2021 Jun-17 PM 03:15
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


             IN THE UNITED STATES DISTRICT COURT FOR
                THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION


MAG INDUSTRIES LTD.,                      }
                                          }
       Plaintiff,                         }
                                          }
v.                                        }
                                          }   Case No.: 2:21-cv-00786-ACA
KHURRAM NOUMAN,                           }
AZIZ A. MAJEED,                           }
                                          }
       Defendants.                        }
                                          }
                                          }
                                          }


MEMORANDUM OPINION AND TEMPORARY RESTRAINING ORDER

      Before the court is Plaintiff MAG Industries, Ltd.’s (“MAG”) motion for a

temporary restraining order (“TRO”) and preliminary injunction. MAG markets and

distributes vape cartridges, batteries, and other related products. MAG alleges that

Defendants Khurram Nouman and Aziz A. Majeed (“Defendants”) are selling

products that infringe upon MAG’s trademark in violation of the Lanham Act, 15

U.S.C. § 1125(a)(1), and Alabama common law.

      According to MAG’s verified complaint, it has been using the trademark

CLOUD 8 (the “Mark”) in commerce since August 2020 in connection with the sale

its vape pen cartridges. MAG’s vape pen cartridges are sold in plastic packaging
       Case 2:21-cv-00786-ACA Document 13 Filed 06/17/21 Page 2 of 11




that includes a cavity to hold the product and a triangular-style hang hole with the

Mark shown in the top right corner of the packaging. The specific flavor of the

cartridge is displayed in script-style font on top of on ombre curve and a stylized

cannabis leaf. The packaging also contains design elements consisting of smoke

vapors. The court will refer to MAG’s packaging as the “Trade Dress.”

      MAG alleges that its distributor purchased several units of vape pen cartridges

bearing the Mark from Mr. Nouman (the “Counterfeit Products”). The counterfeit

products were sold in packaging that closely resembled the Trade Dress. MAG

alleges that Mr. Nouman works for Mr. Majeed, who operates the same type of

businesses where MAG’s products are primarily sold.

      Pursuant to Rule 65 of the Federal Rules of Civil Procedure, MAG now seeks

a TRO enjoining Defendants from selling the Counterfeit Products or making use of

the MAG’s Mark or Trade Dress. Because MAG has satisfied the requirements of

Rule 65 and the Eleventh Circuit, the court GRANTS its motion. (Doc. 10).

      Temporary injunctive relief “is an extraordinary remedy.” Bloedorn v. Grube,

631 F.3d 1218, 1229 (11th Cir. 2011). A court may issue a TRO without notice to

the adverse party only if “(A) specific facts in an affidavit or a verified complaint

clearly show that immediate and irreparable injury, loss, or damage will result to the

movant before the adverse party can be heard in opposition”; and “(B) the movant’s

attorney certifies in writing any efforts made to give notice and the reasons why it


                                          2
        Case 2:21-cv-00786-ACA Document 13 Filed 06/17/21 Page 3 of 11




should not be required.” Fed. R. Civ. P. 65(b)(1). Here, MAG has filed a verified

complaint (docs. 5, 10-1) and its attorney has certified in writing the efforts that she

took to provide Defendants with notice and the reasons notice should not be required

(doc. 10 at 6–7 ¶¶ 15, 18–20; doc. 10-2).

      To satisfy Rule 65(b)(1)(A) and obtain a TRO, the moving party must

establish: “(1) a substantial likelihood of success on the merits; (2) that irreparable

injury will be suffered if the relief is not granted; (3) that the threatened injury

outweighs the harm the relief would inflict on the non-movant; and (4) that entry of

the relief would serve the public interest.” Schiavo ex rel. Schindler v. Schiavo, 403

F.3d 1223, 1225–26 (11th Cir. 2005). MAG satisfies each of these prongs.

      MAG sustained its burden of proving a substantial likelihood of success on

the merits of its Lanham Act claim. “To establish a prima facie case under [the

Lanham Act], a plaintiff must show (1) that the plaintiff had enforceable . . . rights

in the mark or name, and (2) that the defendant made unauthorized use of it such that

consumers were likely to confuse the two.” Crystal Ent. & Filmworks, Inc. v.

Jurado, 643 F.3d 1313, 1320 (11th Cir. 2011) (quotation marks omitted). MAG’s

verified complaint alleges sufficient facts in support of each of these elements.

      MAG does not have a federally registered trademark. But “[e]ven if a mark

is not federally registered, the use of another’s unregistered, i.e., common law,

trademark can constitute a violation . . . of the Lanham Act.” Crystal Ent., 643 F.3d


                                            3
        Case 2:21-cv-00786-ACA Document 13 Filed 06/17/21 Page 4 of 11




at 1320. The court applies a two-part test to establish common-law ownership rights:

a plaintiff must present “[e]vidence showing, first, adoption, and, second, use in a

way sufficiently public to identify or distinguish the marked goods in an appropriate

segment of the public mind as those of the adopter of the mark.” Id. at 1321. In its

analysis, the court considers the totality of the circumstances surrounding the

trademark’s use.     Id.   Further, applying for federal registration “constitute[s]

constructive use of the mark.” 15 U.S.C. § 1057(c).

      MAG’s verified complaint demonstrates that it has an enforceable right in its

Mark. MAG has been using the Mark since August 2020, and the United States

Patent and Trademark Office has accepted MAG’s application for use of the Mark.

(Doc. 5 at 7 ¶¶ 20–22). Since November 2020, MAG “has sold millions of dollars’

worth of its merchandise into the State of Alabama.” (Id. at 6 ¶ 19). MAG uses its

website and social media accounts to advertise and promote products bearing the

Mark and Trade Dress. (Id. at 5–6 ¶¶14–15). At this stage, MAG has established a

substantial likelihood that it will be able to prove that it has an enforceable right in

the Mark and Trade Dress.

      Next, the court must determine that a likelihood of confusion exists. Crystal

Ent., 643 F.3d at 1320. To do so, the court applies seven factors: “(1) the strength

of the plaintiff’s mark; (2) the similarity between the plaintiff’s mark and the

allegedly infringing mark; (3) the similarity between the products and services


                                           4
        Case 2:21-cv-00786-ACA Document 13 Filed 06/17/21 Page 5 of 11




offered by the plaintiff and defendant; (4) the similarity of the sales methods; (5) the

similarity of advertising methods; (6) the defendant’s intent, e.g., does the defendant

hope to gain competitive advantage by associating his product with the plaintiff’s

established mark; and (7) actual confusion.” Alliance Metals, Inc. v. Hinely Indus.,

222 F.3d 895, 907 (11th Cir. 2000). “The last factor, actual confusion in the

consuming public, is the most persuasive evidence in assessing likelihood of

confusion.” Tana v. Dantanna’s, 611 F.3d 767, 779 (11th Cir. 2010).

      Here, at least four of the factors weigh strongly in favor of MAG’s claim, and

none of the factors weigh against it. The similarity between MAG’s mark and the

counterfeit products is striking; the two products are almost indistinguishable. (See

Doc. 5-3).    MAG also alleges that Defendant Majeed operates “convenience

stores/gas stations,” the same primary sales method utilized by MAG. (Doc. 5 at 6,

9 ¶ 17, 33). Defendant Nouman’s assertion that his products were “good fakes” is

strong evidence that Defendants intended to gain a competitive advantage by

associating the counterfeit product with the Mark. (Id. at 8 ¶ 29). Finally, and most

persuasively, MAG was alerted to the existence of the counterfeit products by a

customer that “notified the distributer that his Cloud 8 product was different and

‘looked weird.’” (Id. at 7–8 ¶ 25). After considering the seven relevant factors, the

court is convinced that there is a serious likelihood of confusion between MAG’s

product and the product the Defendants sold. Accordingly, the complaint establishes


                                           5
       Case 2:21-cv-00786-ACA Document 13 Filed 06/17/21 Page 6 of 11




a prima facie case under § 1125(a)(1), and at this stage, the allegations in the

complaint satisfy the court that MAG has a substantial likelihood of success on the

merits of its Lanham Act claim.

      MAG has also demonstrated that it will suffer irreparable harm in the absence

of a temporary injunction. “An injury is irreparable if it cannot be undone through

monetary remedies.” Scott v. Roberts, 612 F.3d 1279, 1295 (11th Cir. 2010)

(quotation marks omitted).    “Even when a later money judgment might undo an

alleged injury, the alleged injury is irreparable if damages would be ‘difficult or

impossible to calculate.’” Id. (quoting Fla. Businessmen for Free Enter. v. City of

Hollywood, 648 F.2d 956, 958 n.2 (5th Cir. Unit B June 1981)). In a trademark

action, “a sufficiently strong showing of likelihood of confusion caused by

trademark infringement may by itself constitute a showing of a substantial threat of

irreparable harm.” McDonald’s Corp. v. Robertson, 147 F.3d 1301, 1310 (11th Cir.

1998) (cleaned up).

      Here, it would be difficult or impossible to calculate the harm done to MAG’s

reputation and customer good will by the continued sale of the allegedly counterfeit

product. Allowing Defendants to continue selling the counterfeit products removes

MAG’s ability to control the quality of the product sold under its trademark. Further,

the similarities between the two products represents a significant risk of confusion




                                          6
       Case 2:21-cv-00786-ACA Document 13 Filed 06/17/21 Page 7 of 11




to customers. Accordingly, the court is satisfied that MAG faces irreparable harm

by the continued sale of the counterfeit product.

      The court also finds that the threatened injury to MAG outweighs any

potential harm to Defendants. The threatened harm to MAG of the continued sale

of products sold under the Cloud 8 trademark is significant and outweighs the

potential harm of enjoining Defendants’ use of the Mark and Trade Dress.

      Finally, the public interest supports the issuance of a TRO. “[T]rademark

actions are common venues for the issuance of preliminary injunctions.”

McDonald’s Corp., 147 F.3d at 1310. This is in part because the public is served by

injunctions that prevent the sale of counterfeit products that may mislead the public

and undermine trust in brand trademarks.

      On balance, The Eleventh Circuit’s factors weigh in favor of granting MAG’s

motion. MAG will suffer immediate and irreparable injury before Defendants can

be heard in opposition, MAG has made reasonable efforts to notify Defendants of

its motion, and MAG’s attorney has satisfied the requirements of Rule 65(b)(1)(B).

Accordingly, the court ORDERS as follows:

      (1) The court GRANTS Plaintiff MAG Industries, Ltd.’s, motion for a

         temporary restraining order. (Doc. 10). The court is satisfied that the

         threat of immediate, irreparable injury to MAG justifies the court’s




                                          7
 Case 2:21-cv-00786-ACA Document 13 Filed 06/17/21 Page 8 of 11




  decision to grant a temporary restraining order without notice to

  Defendants.

(2) Defendants Khurram Nouman and Aziz A. Majeed are RESTRAINED

  and ENJOINED from:

     a. manufacturing, importing, exporting, advertising, marketing,

        promoting, distributing, displaying, offering for sale, selling and/or

        otherwise dealing in Counterfeit Products or any other products

        bearing the Mark, the Trade Dress, and/or marks or trade dress that

        are confusingly or substantially similar to, identical to and constitute

        a counterfeiting and/or infringement of the Mark and/or Trade

        Dress; and

     b. directly or indirectly infringing in any manner MAG’s Mark and/or

        Trade Dress; and

     c. using any reproduction, counterfeit, copy or colorable imitation of

        MAG’s Mark or Trade Dress, to identify any goods or services not

        authorized by MAG; and

     d. using MAG’s Mark and/or Trade Dress or any other marks and/or

        artwork that are confusingly or substantially similar to the Mark

        and/or Trade Dress on or in connection with manufacturing,

        importing,    exporting,       advertising,   marketing,    promoting,


                                   8
Case 2:21-cv-00786-ACA Document 13 Filed 06/17/21 Page 9 of 11




       distributing, displaying, offering for sale, selling and/or otherwise

       dealing in Counterfeit Products; and

    e. using any false designation of origin or false description, or

       engaging in any action which is likely to cause confusion, cause

       mistake and/or to deceive members of the trade and/or the public as

       to the affiliation, connection or association of any product

       manufactured, imported, exported, advertised, marketed, promoted,

       distributed, displayed, offered for sale or sold by Defendants with

       MAG, and/or as to the origin, sponsorship or approval of any

       product manufactured, imported, exported, advertised, marketed,

       promoted, distributed, displayed, offered for sale or sold by

       Defendants and Defendants’ commercial activities and MAG; and

    f. secreting, concealing, destroying, altering, selling off, transferring

       or otherwise disposing of and/or dealing with:

          i. Counterfeit Products;

          ii. assets relating to Counterfeit Products, including proceeds

             from the sale thereof; and/or

         iii. any computer files, data, business records, text messages,

             emails, documents or any other records or evidence relating

             to Defendants’ manufacture, importation, exportation,


                                 9
Case 2:21-cv-00786-ACA Document 13 Filed 06/17/21 Page 10 of 11




                  advertising, marketing, promotion, distribution, display,

                  offering for sale and/or sale of Counterfeit Products; and

      g. knowingly instructing or aiding or abetting any other person or

         business entity in engaging in any of the activities prohibited by this

         order.

(3) This temporary restraining order applies to the Defendants, Defendants’

   officers, agents, servants, employees, and attorneys, and all other persons

   who are in active concert or participation with any of the foregoing

   persons.

(4) MAG is not required to post a bond because this temporary restraining

   order will result in little to no financial harm to the Defendants.

(5) This temporary restraining order will expire on July 1, 2021.

(6) The Court will revisit the issue of a bond at the hearing on MAG’s request

   for a preliminary injunction.

(7) A hearing on the motion for preliminary injunction is set for June 24,

   2021, at 1:00 PM, before Judge Annemarie Carney Axon, courtroom 6B,

   Hugo L. Black United States Courthouse, 1729 5th Avenue North,

   Birmingham, Alabama.          MAG’s brief in support of a preliminary

   injunction is due on or before June 21, 2021; Defendants’ brief in

   response is due on or before June 23, 2021.


                                    10
Case 2:21-cv-00786-ACA Document 13 Filed 06/17/21 Page 11 of 11




(8) Upon entry of this order, the court DIRECTS MAG to serve Defendants

  with a copy of the order at all last known physical addresses and by any

  known email addresses.

DONE and ORDERED this June 3, 2021.



                           _________________________________
                           ANNEMARIE CARNEY AXON
                           UNITED STATES DISTRICT JUDGE




                                11
